Citation Nr: 9935196	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-42 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured thoracic spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured pelvis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating decision 
by the Pittsburgh, Pennsylvania RO, which denied entitlement 
to increased (greater than 10 percent) ratings for the 
veteran's service-connected thoracic spine disability and 
residuals of a fractured pelvis.  By rating decision dated in 
October 1995, the ratings for the veteran's thoracic spine 
disability and residuals of a fractured pelvis were each 
increased from 10 percent to 20 percent.  


REMAND

The veteran contends that her service-connected thoracic 
spine disability is more disabling than currently evaluated.  
The veteran also contends that her service-connected 
residuals of a fractured pelvis are more disabling than 
currently evaluated.  The medical evidence of record contains 
many references to increased pain in the veteran's thoracic 
spine and pelvis.  For example, in a statement received by 
the RO in May 1995, the veteran stated that her "back and 
pelvis goes [sic] out all the time."  She further stated 
that she is "in pain all the time."  A May 1995 VA 
examination report notes the veteran's complaints of pain in 
her pelvis, mainly on the right side.  Private outpatient 
treatment records dated in 1995 and 1996 note that the 
veteran was seen with complaints of back pain and 
paravertebral muscle spasms.  In a VA Form 9, Appeal to Board 
of Veterans' Appeals, received by the RO in November 1995, 
the veteran stated that she has "constant pain" associated 
with her service-connected thoracic spine and pelvis 
disabilities.

Arguments made by the veteran such as those mentioned above 
imply that she experiences difficulties beyond that described 
by the available record.  In such instances, the provisions 
of 38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.

More specifically, any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in the VA examinations of record.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  Id.  

In reviewing the record, the Board notes that the most recent 
VA special orthopedic examination for the purpose of 
evaluating the veteran's service-connected thoracic spine 
disability and service-connected pelvis disability was 
performed in May 1995.  Although regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole-recorded history, 38 C.F.R. §§ 4.1, 
4.2, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Clearly, an up-
to-date VA examination is warranted to ensure a fully 
informed decision regarding the veteran's claims.

Moreover, in reviewing the 1995 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 
38 C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled. 
38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that 
a VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected thoracic spine disability or the service-connected 
residuals of a fractured pelvis; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claims.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where she has 
received treatment for her service-
connected thoracic spine disability and 
for her service-connected residuals of a 
fractured pelvis since 1996.  After 
obtaining all necessary releases, the RO 
should contact the named medical 
providers and request copies of all 
medical records concerning treatment of 
the veteran's service-connected thoracic 
spine disability and service-connected 
residuals of a fractured pelvis.

2.  After the above has been completed, 
the veteran should undergo a special VA 
orthopedic examination for the purpose of 
determining the current severity of her 
service-connected thoracic spine 
disability and service-connected 
residuals of a fractured pelvis.  The 
claims file must be made available to the 
examiner for review.  All indicated tests 
and x-ray examinations should be 
accomplished.  

a.  With regard to the thoracic 
spine, the examiner should fully 
describe any weakened movement, 
excess fatigability and 
incoordination present.  
Determinations on whether the 
veteran's thoracic spine exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination 
is not feasible, this should be 
stated for the record and the 
reasons provided.

b.  With regard to the pelvis, to 
the extent that is possible, the 
examiner should distinguish for the 
record all symptoms and abnormal 
findings attributable to residuals 
of a fractured pelvis from the 
service-connected thoracic spine 
disability and other non-service-
connected disabilities.  The 
examiner should fully describe any 
weakened movement, excess 
fatigability and incoordination 
present.  Determinations on whether 
the veteran's pelvis exhibits pain 
with use should be noted and 
described.  If feasible, the 
determinations concerning pain, 
weakness, fatigability and 
incoordination should be portrayed 
in terms of the degree of additional 
range of motion loss of a specific 
joint or joints.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reasons provided.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  Following the completion of all 
development the RO should review all the 
veteran's claims in light of all evidence 
of record.  Adjudicatory action should be 
taken on the pending claims.  If any 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



